Citation Nr: 0826274	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-22 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947 and from October 1961 to August 1962, with 
additional unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veteran Affairs Regional Office in New York, 
New York.

In a March 2007 decision, the Board remanded the matter to 
the RO via the AMC for due process considerations, and to 
schedule the veteran for a VA general medical examination and 
opinion, to determine the effect of his service-connected 
disabilities on his employability.  

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It is at least as likely as not that the veteran is unable to 
obtain or maintain substantially gainful employment solely as 
a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
unemployability have been met.  38 C.F.R. § 4.16 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
degenerative disc disease of the lumbosacral spine, rated at 
40 percent disabling; degenerative disc disease of the 
cervical spine, rated at 30 percent disabling; and traumatic 
arthritis of the right thumb, rated at 20 percent disabling.  
The veteran's overall combined disability rating is 70 
percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated: 

In determining whether [an] appellant is entitled to a 
total disability rating based upon individual 
unemployability, the appellant's advancing age may not 
be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task 
[is] to determine whether there are circumstances in 
this case apart from the non-service-connected 
conditions and advancing age which would justify a total 
disability rating based on unemployability.  In other 
words, the BVA must determine if there are 
circumstances, apart from non-service-connected 
disabilities, that place this veteran in a different 
position than other veterans with an 80 percent combined 
disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  

As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and 
mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

As explained above, a veteran with two or more service-
connected disabilities must have at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  This veteran's degenerative disc disease of the 
lumbosacral spine is rated at 40 percent, and his total 
disability rating is 70 percent.  Therefore, he meets the 
minimum schedular criteria.

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

In March 2007, the Board found that the medical records up to 
that date did not clearly indicate whether the veteran was 
unemployable as the result of either his service-connected or 
his non-service-connected disabilities, which would include 
the veteran's age and age-related disorders.  The Board 
therefore remanded the claim in order to obtain additional 
information to determine the degree of industrial impairment 
resulting from the veteran's service-connected disabilities.  

The veteran was afforded a VA general medical examination in 
May 2007, pursuant to the Board's remand.  Several orthopedic 
exams were conducted to expand upon the general examination.  
The VA examiner reviewed the claims file and performed a 
physical examination, making note of each service-connected 
and each non-service-connected disability and its impact on 
the veteran's physical condition.  

The examiner stated, "in my opinion, patient is unemployable 
secondary to his service-connected spinal condition of the c-
spine and lumbosacral spine, not due to his old right thumb 
trauma - patient with ambulatory problems and with markedly 
limited range of motion of all joints, bilateral hands.  
Won't be able to perform any job which requires any hands 
dexterity or functional ambulation/standing."

In an addendum to the general examination, the examiner 
stated "unemployable also related to NSC degenerative joint 
disease knees, right hip fracture and bilateral carpal tunnel 
syndrome."

The medical opinion is slightly unclear, in that the VA 
examiner noted that the non-service-connected disabilities 
are a part of the veteran's unemployability.  The entire 
point of the Board's remand was to attempt to distinguish 
between the veteran's service connected (generally the back 
and neck) and nonservice connected disorders (generally 
related to the veteran's age).  However, the examiner also 
clearly stated that the veteran is unemployable secondary to 
his service-connected disabilities of the cervical and 
lumbosacral spine, providing evidence that supports this 
claim. 

The Board has considered the benefit-of-the-doubt rule and 
finds that the preponderance of the evidence is in favor of 
the appellant's claims.  38 U.S.C.A. § 5107(b) (West 2002).  
The claim for TDIU is therefore granted.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

TDIU is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


